DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 7-9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 3, drawn to a hybrid solar panel.
Group II, claims 7-9, drawn to a method of manufacturing the hybrid solar panel.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “the hybrid solar panel additionally comprising a junction for joining the photovoltaic power generation system with the heat absorber, the junction comprising two layers of material with a silicone base, where a first layer comprises encapsulating silicone inside the photovoltaic generation system and projecting above the one or more photovoltaic cells , the encapsulating silicone presenting a refractive index of less than 1.45 and an optical transmission index greater than 98%, and the junction further comprising a second layer of a thermal silicone with a thermal conductivity greater than 0.2 W/m-K”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sethi et al (US 2015/0380585) as evidenced by ShinEtsu, Shin-Etsu Chemical Co. (“Characteristic properties of Silicone Rubber Compounds”, 2016 http://www.shinetsusilicone-global.com, 16 pages) and Refractive index of Polydimethylsiloxane PDMS (https://refractiveindex.info/?shelf=organic&book=polydimethylsiloxane&page=Querry-NIR, 2008). Sethi in Fig. 3 and para [0039] teaches a hybrid solar panel comprising a junction (first and second encapsulants 312, 314) for joining a photovoltaic power generation system (solar cell 306) with a heat absorber (heat sink 322 with fins 324), the junction comprising two layers of material with a silicone base (paras [0028], [0032], first and second encapsulants 312, 314 of silicone), where a first layer comprises encapsulating silicone inside the photovoltaic generation system and projecting above the one or more photovoltaic cells (first encapsulant 312 projecting over solar cell 306), and the junction further comprising a second layer of a thermal silicone (second encapsulant 314 with thermally conductive particles). 
Regarding the claimed feature “the encapsulating silicone presenting a refractive index of less than 1.45 and an optical transmission index greater than 98%”, Sethi teaches the encapsulating silicone as polydimethylsiloxane (para [0028]) which Refractive index of Polydimethylsiloxane PDMS evidences that PDMS has a refractive index of about 1.4 and an optical transmission of about 99% and thus the PDMS of Sethi will display these material properties.
Regarding the claimed feature of the thermal silicone having “a thermal conductivity greater than 0.2 W/m-K”, the Shin-Etsu Chemical Co datasheet at page 9 on silicone rubber compounds evidences that silicones have a thermal conductivity of about 0.2 W/m*K, but those silicones with added thermally conductive particles have a thermal conductivity greater than 0.2 W/m-K, and thus the second encapsulant 314 of a silicone with added thermally conductive particles of Sethi also displays this claimed thermal conductivity.
Furthermore, the shared technical features of a transparent insulating cover, an intermediate layer of a vacuum, inert gas or air between the PV generation system and the transparent insulating cover, a lower insulating layer, and a perimeter frame are conventional structure for hybrid solar panels as taught by Birnie, III et al (US 2016/0013343) which teaches in Fig. 1B a further Glass cover 102A over an inert gas or air layer 102B over the encapsulated solar cells 106 and a thermally insulating layer 114 and back cover (part of a frame) behind the thermal collector 112 (heat absorber).
One having ordinary skill in the art at the time of the invention would have thus found it obvious to provide the hybrid photovoltaic panel of Sethi with the conventional hybrid panel structure of a transparent insulating cover, an intermediate layer of a vacuum, inert gas or air between the PV generation system and the transparent insulating cover, a lower insulating layer, and a perimeter frame as in Birnie, III for their conventional purpose of protecting the solar cells and reducing heat loss from the heat absorber.
As such, the inventions of groups I and II lack unity of invention because they lack the same or corresponding special technical features as set forth above.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 1 and 3 are presently under consideration, claims 2, and 4-6 are cancelled by applicant’s claim amendments filed with the response dated 24 August 2022. New claims 7-9 are withdraw as being directed to a non-elected invention as set forth above.
Upon further search and consideration of applicant’s amended claims, new art was uncovered, and a new grounds of rejection is set forth below.
Applicant’s newly amended claims have raised new issues under 35 USC112(b) as set forth below.
Applicant’s arguments filed with the response dated 24 August 2022 where applicable are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein the first layer of silicon base material is adjacent and in contact with the intermediate layer of vacuum, inert gas or air, so that the hybrid solar panel is devoid of a tempered glass or equivalent transparent layer thereof therebetween the transparent insulating cover and the first layer of silicon base material”.
In the above recitation, it’s unclear what material layers are encompassed by the scope of “equivalent transparent layer thereof” for “a tempered glass”. Applicant’s instant specification only makes reference to a tempered glass and no other equivalent materials and thus provides no guidance as to what is encompassed by equivalent transparent layer of a tempered glass. For this reason, the scope of claim 1 cannot be determined and is rendered indefinite.
Additionally, in the above recitation the limitation of “the first layer of silicon base material” lacks antecedent basis in the claims as a first layer of silicon base layer was never previously recited. For this reason, the scope of claim 1 cannot be determined and is rendered indefinite. If applicant means to refer to the first layer comprising encapsulating silicone, then claim 1 should be corrected to recite such a limitation.
Claim 3 is rejected as depending from indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (JP 2004-176982A, reference made to attached English Machine translation) further in view of Sethi et al (US 2015/0380585) and further in view of Birnie, III et al (US 2016/0013343), and further in view of Horstman et al (US 2013/0168727) and in further view of Cao et al (CN 105552152A, reference made to US 2019/0259894 as the equivalent English translation).

Regarding claim 1 Inoue discloses a hybrid solar panel for producing electrical energy and thermal energy (Figs. 1-3 see: solar cell built-in heat collection hybrid module M), comprising: 
- a photovoltaic power generation system, with one or more photovoltaic cells ([0015]-[0017], Figs. 1-3 see: solar cell elements 11 of solar cell panel 10), 
- a heat absorber for evacuating heat from the photovoltaic generation system by means of a heat transfer fluid ([0015]-[0017], Figs. 1-3 see: heat collector 20 comprising heat collector tube 23 and header tubes 22), 
- a transparent insulating cover sealed along the perimeter to the photovoltaic generation system ([0015]-[0018], Figs. 1-3 see: cover glass 1), 
- an intermediate layer of vacuum, inert gas or air between the photovoltaic generation system and the transparent insulating cover ([0015]-[0018], Figs. 1-3 see: space 3 of an air layer or an inert gas layer between cover glass 1 and solar cell panel 10), 
- a lower insulating layer located below the heat absorber ([0015]-[0018], Figs. 1-3 see: heat insulation material 31 below heat collector 20), 
- a perimeter frame or a casing comprising four sides of the perimeter ([0015]-[0018], Figs. 1-3 see: outer periphery of module M is surrounded by rectangular frame 30), 
wherein it additionally comprises a junction for joining the photovoltaic power generation system with the heat absorber, the junction comprising two layers of material ([0015]-[0019], Figs. 1-3 see: adhesive layer 12 and adhesive layer 26), where a first layer comprises encapsulating material inside the photovoltaic generation system and projecting above said photovoltaic generation layer ([0015]-[0019], Figs. 1-3 see: adhesive layer 12 in solar cell panel 10 and projecting above solar cell elements 11), and the junction further comprising a second layer of a material ([0015]-[0019], Figs. 1-3 see: adhesive layer 26), 
wherein said second layer of material is located above and adjacent to the heat absorber so that the junction joins the photovoltaic power generation system with the heat absorber devoid of a backsheet therebetween and thus eliminating a heat conduction barrier for the photovoltaic cells ([0018]-[0019], Figs. 1-3 see: adhesive layer 26 bonding solar cell panel 10 and heat collector 20 where module M is thus devoid of a backsheet therebetween).
Inoue does not explicitly disclose where the perimeter frame has a rear sheet or where a casing comprises the rear part. 
Inoue does not explicitly disclose where the two layers of material of the junction have a silicone base, or where said first layer comprises encapsulating silicone, the encapsulating silicone presenting a refractive index of less than 1.45 and an optical transmission index greater than 98%, and the second layer is of a thermal silicone with a thermal conductivity greater than 0.2 W/ m-K.
Sethi discloses a photovoltaic module comprising a photovoltaic power generation system bonded to a heat sink through a junction (Sethi, [0038]-[0043], [0045] Fig. 3 see: PV module 300 having solar cell 306 surrounded by first encapsulant 312 and bonded to heat sink 320 by second encapsulant 314) where the two layers of material of the junction have a silicone base (Sethi, [0028], [0032], [0040]-[0041], Fig. 3 see: the first and second encapsulant materials can be formed of the same material such as silicone polymer), where said first layer comprises encapsulating silicone (Sethi, [0028], [0032], [0040], Fig. 3 see: first encapsulant 312 of a silicone polymer such as PDMS), and the second layer is of a thermal silicone with a thermal conductivity greater than 0.2 W/ m-K (Sethi, [0028], [0032], [0041], [0043], [0045] Fig. 3 see: second encapsulant 314 of a silicone polymer includes thermally conductive particle to enhance thermal conductivity and can have a thermal conductivity greater than 0.4 W/m-K). Sethi teaches these silicone polymers provide increased adhesion to metals and silicon and can include thermally conductive particles to provide improved thermal conductivity (Sethi, [0031], [0043]).
Sethi and Inoue are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the hybrid solar panel of Inoue in view of Sethi such that the two layers of material of the junction of Inoue have a silicone base as taught by Sethi (Sethi, [0028], [0032], [0040]-[0041], Fig. 3 see: the first and second encapsulant materials can be formed of the same material such as silicone polymer) where said first layer of Inoue comprises encapsulating silicone as taught by Sethi (Sethi, [0028], [0032], [0040], Fig. 3 see: first encapsulant 312 of a silicone polymer such as PDMS), and the second layer of Inoue is of a thermal silicone with a thermal conductivity greater than 0.2 W/ m-K as taught by Sethi (Sethi, [0028], [0032], [0041], [0043], [0045] Fig. 3 see: second encapsulant 314 of a silicone polymer includes thermally conductive particle to enhance thermal conductivity and can have a thermal conductivity greater than 0.4 W/m-K) as Sethi teaches these silicone polymers provide increased adhesion to metals and silicon and can include thermally conductive particles to provide improved thermal conductivity (Sethi, [0031], [0043]).
 Modified Inoue does not explicitly disclose where the perimeter frame has a rear sheet or where a casing comprises the rear part or where the encapsulating silicone presenting a refractive index of less than 1.45 and an optical transmission index greater than 98%.
Birnie, III discloses an integrated photovoltaic and thermal (PVT) module comprising a perimeter frame or casing having a rear sheet or rear part providing mechanical support to the PVT module (Birnie, III para [0021], Fig. 1B see: back casing 116 below insulated layer 114 providing mechanical support to the PVT module). 
Birnie, III also discusses the replacement of conventional EVA and PVB front and rear encapsulants in PVT modules with silicone encapsulants and thermally conductive silicone encapsulants to provide improved temperature resistance and thermal conductivity in comparison to conventional EVA and PVB encapsulants (Birnie, III, paras [0005] and [0029]).
Birnie, III and modified Inoue are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the hybrid solar panel of Inoue in view of Birnie, III such that the hybrid solar panel of Inoue further comprises a rear sheet or rear part of the casing below the lower insulating layer of Inoue as taught by Birnie, III for the purposes of providing mechanical support to the PVT module of Inoue as taught by Birnie, III (Birnie, III para [0021], Fig. 1B see: back casing 116 below insulated layer 114 providing mechanical support to the PVT module).
Modified Inoue does not explicitly disclose where the encapsulating silicone presenting a refractive index of less than 1.45 and an optical transmission index greater than 98%.
Horstmann discloses a solar cell module having a transparent silicone encapsulant layer (Horstmann, [0042]-[0043], [0073]-[0074] Figs. 3A-3B see: encapsulant 14 of an organosiloxane block copolymer encapsulating PV cells 36) where Horstmann teaches the encapsulating silicone has a refractive index of less than 1.45 and an optical transmission index greater than 98% (Horstmann, [0115]-[0120] Fig. 6 and Table see: organosiloxane block copolymer encapsulating materials of Examples 1 and 2 in the Table each having RI of 1.43 and 1.44 respectively, and transparency greater than 98% (Fig. 6 and para [0052])). Horstmann discloses this high optical clarity with high retention of optical transmittance after aging and thermal cycling makes the silicone material desirable as a solar cell encapsulant (Horstmann, [0120], [0130]-[0131]).
Horstmann and modified Inoue are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the hybrid solar panel of Inoue in view of Horstmann to employ the organosiloxane block copolymer of Horstmann as the encapsulating silicone of Inoue, the encapsulating silicone having a refractive index of less than 1.45 and an optical transmission index greater than 98% as taught by Horstmann (Horstmann, [0115]-[0120] Fig. 6 and Table see: organosiloxane block copolymer encapsulating materials of Examples 1 and 2 in the Table each having RI of 1.43 and 1.44 respectively, and transparency greater than 98% (Fig. 6 and para [0052])) as Horstmann discloses this high optical clarity with high retention of optical transmittance after aging and thermal cycling makes the silicone material desirable as a solar cell encapsulant (Horstmann, [0120], [0130]-[0131]).
Regarding the claim 1 limitations “wherein the first layer of silicon base material is adjacent and in contact with the intermediate layer of vacuum, inert gas or air, so that the hybrid solar panel is devoid of a tempered glass or equivalent transparent layer thereof therebetween the transparent insulating cover and the first layer of silicon base material”, Birnie III in Fig. 1B and para [0023] appears to teach the additional layer of glass 102C between the inert gas/air layer 102B and silicone first encapsulation layer 104 as optional (see: an inert gas/air layer 102B, and/or an additional layer of glass 102C). 
However, in the alternative where it’s not clear that this limitation is taught in Birnie III, Cao teaches a hybrid solar panel in Figs. 2-3 where the encapsulating layer of the solar cells is adjacent and in contact with the intermediate layer of vacuum, inert gas or air, so that the hybrid solar panel is devoid of a tempered glass or equivalent transparent layer thereof therebetween the transparent insulating cover and the encapsulating layer (Cao, [0059] Figs. 2-3 see: hollow layer 2 contacting adhesive layer 3 and is devoid of a front glass plate 11 as in the prior art of Figs. 1-2). Cao teaches this reduces the refractive index change of the light in a transmission route of the assembly, and thus increases the light transmissivity and efficiency of the solar panel, as well as simplifies the manufacture of the solar panel  (Cao, [0009], [0048]).
Cao and modified Inoue are combinable as they are both concerned with the field of hybrid solar panels.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the hybrid solar panel of modified Inoue in view of Cao such that the first layer of silicon base material of modified Inoue is adjacent and in contact with the intermediate layer of vacuum, inert gas or air of modified Inoue, so that the hybrid solar panel of modified Inoue is devoid of a tempered glass or equivalent transparent layer thereof therebetween the transparent insulating cover and the first layer of silicon base material of modified Inoue as taught by Cao (Cao, [0059] Figs. 2-3 see: hollow layer 2 contacting adhesive layer 3 and is devoid of a front glass plate 11 as in the prior art of Figs. 1-2) as Cao teaches this reduces the refractive index change of the light in a transmission route of the assembly, and thus increases the light transmissivity and efficiency of the solar panel, as well as simplifies the manufacture/cost of the solar panel (Cao, [0009], [0048]).

Regarding claim 3 modified Inoue discloses the hybrid solar panel for producing electrical energy and thermal energy according to claim 1, and Birnie III further teaches  wherein the thermal silicone comprises an oxide particle load with a particle size in the order of 1 µm to 200 µm (Birnie, III paras [0006]-[0007], Fig. 1B see: second encapsulation layer 108 of thermally conductive silicone includes a thermally conductive filler such as aluminum oxide, zinc oxide or magnesium oxide in the form of micron sized particles).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments on page 15 directed to the prior art of Sethi filed 24 August 2022 have been fully considered but they are not persuasive.
Applicant argues Sethi does not teach a silicon-based material protruding from photovoltaic cells, but Sethi does teach such a material (para [0028], Fig. 3 see: first encapsulant 312 of polydimethylsiloxane projecting over solar cell 306).
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s further arguments and remarks are moot in view of the new grounds of rejection set forth above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726